DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September 2022 was filed after the mailing date of the patent application on 06 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 06 June 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 depends from Claim 21; however, the limitations appear to suggest that Applicant intended Claim 38 to depend from Claim 35.  Appropriate correction is required.
Claims 21 and 28 are objected to because of the following informalities:  Said claims recite “the determined first priority and second priority”.  In order to improve claim clarity, Examiner respectfully suggests amending to “the determined first priority and the determined second priority”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claims recite “the media” which is unclear because said recitations are not consistent with antecedent basis and Examiner is uncertain whether Applicant intends to refer back to the “one or more computer-readable media” recited in the independent claims.  Examiner respectfully suggests amending “the media” to “the one or more non-transitory computer-readable media”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 and Claims 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) recite “one or more computer-readable media”. A computer-readable media or medium by definition comprises transitory and non-transitory components.  Transitory component of medium encompasses signals and propagation waves and are non-statutory subject matter under U.S.C 101. The specification fails to define a computer program product and fails to exclude the transitory aspects of medium/media.  Applicant’s specification in the following locations (¶191) fails to exclude transitory components.  To overcome this rejection, Examiner respectfully suggests to amend “one or more computer-readable media” to a “one or more non-transitory computer-readable media”.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26-27, 28, 33-34, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Hamss et al. (WO 2020167914 A1 using a provisional filing date of 13 February 2019 corresponding to U.S. Provisional Application No. 62/805,023; hereinafter referred to as “Hamss”).
Regarding Claim 28, Hamss discloses an apparatus of a user equipment (UE), comprising: 
memory to store uplink (UL) resource information (¶33-42 & ¶112 & Fig. 1B, Hamss discloses a wireless transmit receive unit (WTRU) comprising memory, 130 and 132, storing a computer program or software for execution by a computer or processor); and 
processing circuitry, coupled with the memory (¶33-42 & ¶112 & Fig. 1B, Hamss discloses a wireless transmit receive unit (WTRU) comprising a processor 118), to: 
retrieve the UL resource information from the memory (¶98 & ¶88 & Fig. 4 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses retrieving, by the WTRU, a first HARQ-ACK and a second HARQ-ACK resource), wherein the UL resource information is related to a first UL resource associated with a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) transmission that overlaps with a second UL resource associated with the second HARQ-ACK transmission (¶98 & ¶88 & Fig. 4 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses a first priority of a first HARQ-ACK resource is associated with a first HARQ codebook and a second priority of a second HARQ-ACK resource is associated with a second HARQ codebook); and 
determine, based on the UL resource information, a first priority associated with a first HARQ-ACK codebook for the first HARQ-ACK transmission (¶98 & ¶88 & Fig. 4 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses determining, by a wireless transmit receive unit (WTRU), a second priority of a second HARQ-ACK resource associated with a second HARQ codebook in a first Physical Uplink Control Channel (PUCCH)); 
determine, based on the UL resource information, a second priority associated with a second HARQ-ACK codebook for the second HARQ-ACK transmission (¶98 & ¶88 & Fig. 4 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses determining, by the WTRU, a first priority of a first HARQ-ACK resource associated with a first HARQ codebook in a second PUCCH), wherein the first priority is lower than the second priority (¶98 & ¶88 & Fig. 4 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses the second priority of a second HARQ-ACK resource has less priority than the first priority of the second HARQ-ACK resource); and 
based on the determined first priority and second priority, perform the second HARQ-ACK transmission using the second UL resource, and drop the first HARQ-ACK transmission (¶98 & ¶88 & Fig. 4 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses transmitting, by the WTRU, the first HARQ ACK codebook in the first HARQ-ACK resource of the first PUCCH and dropping, by the WTRU, the second HARQ ACK codebook in the second HARQ-ACK resource of the second PUCCH where the second PUCCH overlaps with the first PUCCH).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 28.
Regarding Claim 33, Hamss discloses the apparatus of claim 28.
Hamss further discloses the first UL resource and the second UL resource overlap in time (¶96 & ¶88 & Fig. 2 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses that the first PUCCH overlaps with the second PUCCH in both time and frequency).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 33.
Regarding Claim 34, Hamss discloses the apparatus of claim 28.
Hamss further discloses the first UL resource and the second UL resource overlap in frequency (¶96 & ¶88 & Fig. 2 | US Provisional Application No. 62/805,023: ¶76-88, Hamss discloses that the first PUCCH overlaps with the second PUCCH in both time and frequency).
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 34.
Regarding Claim 35, Hamss discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a next-generation NodeB (gNB) (¶33-42 & ¶112 & Fig. 1B, Hamss discloses a wireless transmit receive unit (WTRU) comprising memory, 130 and 132, storing a computer program or software for execution by a computer or processor) to: 
determine a priority indicator associated with one or more hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebooks (¶98 & ¶83 & Fig. 4, Hamss discloses determining at least one priority corresponding to at least one HARQ-ACK codebook for transmission of signalling indicating the at least one priority); and 
encode, for transmission to a user equipment (UE), a downlink control information (DCI) message that includes the priority indicator (¶98 & ¶83 & Fig. 4, Hamss discloses transmitting, to the WTRU, downlink control information (DCI) comprising at least one priority corresponding to at least one HARQ-ACK codebook).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hamss in view of Lin et al. (US 20150085774 A1; hereinafter referred to as “Lin”).
Regarding Claim 30, Hamss discloses the apparatus of claim 28.
However, Hamss does not disclose wherein to determine the first priority or the second priority is based on downlink control information (DCI) that includes a priority indicator.
Lin, a prior art reference in the same field of endeavor, teaches wherein to determine the first priority or the second priority is based on downlink control information (DCI) that includes a priority indicator (¶106, Lin teaches determining a first priority associated with a first PUCCH or a second priority associated with a second PUCCH based upon information in higher-layer signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by requiring to determine the first priority or the second priority is based on downlink control information (DCI) that includes a priority indicator as taught by Lin because signaling overhead associated with a reconfiguration operation is reduced (Lin, Abstract).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 30.
Claims 23-24, 30-31, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hamss in view of Li et al. (US 20190253207 A1; hereinafter referred to as “Li”).
Regarding Claim 30, Hamss discloses the apparatus of claim 28.
However, Hamss does not disclose the processing circuitry is further to receive semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK.
Li, a prior art reference in the same field of endeavor, teaches the processing circuitry is further to receive semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK (¶80 & Fig. 10 & ¶83, Li discloses receiving, by a user equipment (UE) prior to reception of a downlink control information 1023, scheduling information indicating a second uplink (UL) channel for transmission of semi-static HARQ-ACK where the second UL channel is associated with a second priority 1032).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by requiring that the processing circuitry is further to receive semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK as taught by Li because preventing the transmission of overlapping control channels improves the operation of the UE (Li, Abstract).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 31.
Regarding Claim 31, Hamss in view of Li discloses the apparatus of claim 30.
However, Hamss does not disclose the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH) transmission.
Li, a prior art in the same field of endeavor, further teaches the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH) transmission (¶80 & Fig. 10 & ¶83, Li discloses that the second UL channel corresponding to the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by requiring that the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH) transmission as taught by Li because preventing the transmission of overlapping control channels improves the operation of the UE (Li, Abstract).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 32.
Regarding Claim 36, Hamss discloses the one or more computer-readable media of claim 35.
However, Hamss does not disclose the media further stores instructions to: determine semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK; and encode, for transmission to the UE, an SPS configuration message that includes the SPS configuration information.
Li, a prior art reference in the same field of endeavor, teaches the media further stores instructions to: 
determine semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK (¶80 & Fig. 10 & ¶83, Li discloses determining a second priority 1032 corresponding to semi-static HARQ-ACK); and 
encode, for transmission to the UE, an SPS configuration message that includes the SPS configuration information (¶80 & Fig. 10 & ¶83, Li discloses transmitting, to the UE, scheduling information indicating a second uplink (UL) channel for transmission of semi-static HARQ-ACK where the second UL channel is associated with a second priority 1032).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by determin[ing] semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK and encod[ing], for transmission to the UE, an SPS configuration message that includes the SPS configuration information as taught by Li because preventing the transmission of overlapping control channels improves the operation of the UE (Li, Abstract).
	Regarding Claim 37, Hamss in view of Li discloses the one or more computer-readable media of claim 36.
However, Hamss does not disclose the SPS HARQ- ACK is associated with a physical uplink control channel (PUCCH) transmission.
Li, a prior art in the same field of endeavor, further teaches the SPS HARQ- ACK is associated with a physical uplink control channel (PUCCH) transmission (¶80 & Fig. 10 & ¶83, Li discloses that the second UL channel is associated with a physical uplink control channel (PUCCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by requiring that the SPS HARQ- ACK is associated with a physical uplink control channel (PUCCH) transmission as taught by Li because preventing the transmission of overlapping control channels improves the operation of the UE (Li, Abstract).
Claims 25, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hamss in view of Li et al. (US 20190098654 A1; hereinafter referred to as “Li2”).
Regarding Claim 32, Hamss discloses the apparatus of claim 28.
However, Hamss does not disclose the processing circuitry is further to receive scheduling request (SR) configuration information that includes an indication of a priority associated with the SR.
Li2, a prior art reference in the same field of endeavor, teaches the processing circuitry is further to receive scheduling request (SR) configuration information that includes an indication of a priority associated with the SR (¶112 & Fig. 4 (435) & ¶123, Li2 discloses receiving, by a user equipment (UE) from a base station (BS), a scheduling request (SR) parameter which may indicate a priority of the SR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by requiring that the processing circuitry is further to receive scheduling request (SR) configuration information that includes an indication of a priority associated with the SR as taught by Li2 because wireless communications systems with high reliability and low latency requirements are improved by enabling the transmission of scheduling requests (SRs) more frequently (Li, Abstract).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 33.
Regarding Claim 38, Hamss discloses the one or more computer-readable media of claim 21.
However, Hamss does not disclose the media further stores instructions to: determine scheduling request (SR) configuration information that includes an indication of a priority associated with the SR; and encode, for transmission to the UE, an SR configuration message that includes the SR configuration information.
Li2, a prior art reference in the same field of endeavor, teaches the media further stores instructions to: 
determine scheduling request (SR) configuration information that includes an indication of a priority associated with the SR (¶112 & Fig. 4 (435) & ¶123, Li2 discloses determining, by a base station (BS), a priority of the SR); and 
encode, for transmission to the UE, an SR configuration message that includes the SR configuration information (¶112 & Fig. 4 (435) & ¶123, Li2 discloses transmitting, to a user equipment (UE) from the BS, a scheduling request (SR) parameter which may indicate a priority of the SR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hamss by determin[ing] scheduling request (SR) configuration information that includes an indication of a priority associated with the SR and encod[ing], for transmission to the UE, an SR configuration message that includes the SR configuration information as taught by Li2 because wireless communications systems with high reliability and low latency requirements are improved by enabling the transmission of scheduling requests (SRs) more frequently (Li2, Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 26-29, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, and 10 of U.S. Patent No. 11381346 (hereinafter referred to as “the ‘346 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 28, Claim 1 of the ‘346 Patent discloses an apparatus of a user equipment (UE), comprising: 
memory to store uplink (UL) resource information (Claim 1 of the '346 Patent discloses memory to store uplink (UL) resource information); and 
processing circuitry, coupled with the memory (Claim 1 of the '346 Patent discloses processing circuitry, coupled with the memory.  Claim 7 of the '346 Patent discloses one or more non-transitory computer-readable media storing instructions), to: 
retrieve the UL resource information from the memory (Claim 1 of the '346 Patent discloses receive first UL resource information), wherein the UL resource information is related to a first UL resource associated with a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) transmission that overlaps with a second UL resource associated with the second HARQ-ACK transmission (Claim 1 of the '346 Patent discloses that the first UL resource information includes an indication of a first UL resource in a serving cell of a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) and that the second UL resource information  includes an indication of a second UL resource in a serving cell of a second HARQ-ACK where the first UL resource and the second UL resource overlap); and 
determine, based on the UL resource information, a first priority associated with a first HARQ-ACK codebook for the first HARQ-ACK transmission (Claim 1 of the '346 Patent discloses determining, from a first downlink control information (DCI), a first priority of the first codebook); 
determine, based on the UL resource information, a second priority associated with a second HARQ-ACK codebook for the second HARQ-ACK transmission (Claim 1 of the '346 Patent discloses determining, from the second DCI, a second priority of the second codebook), wherein the first priority is lower than the second priority (Claim 1 of the '346 Patent discloses the second priority higher than the first priority); and 
based on the determined first priority and second priority, perform the second HARQ-ACK transmission using the second UL resource, and drop the first HARQ-ACK transmission (Claim 1 of the '346 Patent discloses based on the determination, perform the second HARQ-ACK transmission using the second resource, and drop the first HARQ-ACK transmission).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 28.
Regarding Claim 29, Claim 1 and Claim 7 of the ‘347 Patent discloses the apparatus of claim 28.
Claim 1 of the ‘346 Patent discloses wherein to determine the first priority or the second priority is based on downlink control information (DCI) that includes an priority indicator (Claim 1 of the '346 Patent discloses determining, from the first DCI, a first priority of the first codebook and determining, from the second DCI, a second priority of the second codebook).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 29.
Regarding Claim 33, Claim 1 and Claim 7 of the ‘347 Patent discloses the apparatus of claim 28.
Claim 3 of the ‘347 Patent discloses the first UL resource and the second UL resource overlap in time (Claim 3 of the '346 Patent discloses the first UL resource and the second UL resource overlap in time).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 33.
Regarding Claim 34, Claim 1 and Claim 7 of the ‘347 Patent discloses the apparatus of claim 28.
Claim 4 of the ‘347 Patent discloses the first UL resource and the second UL resource overlap in frequency (Claim 4 of the '346 Patent discloses the first UL resource and the second UL resource overlap in frequency).
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 34.
Claims 23-24 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, and 10 of U.S. Patent No. 11381346 in view of Li. 
Regarding Claim 30, Claim 1 and Claim 7 of the ‘347 Patent discloses the apparatus of claim 28.
However, Claim 1 and Claim 7 of the ‘347 Patent does not disclose the processing circuitry is further to receive semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK.
Li, a prior art reference in the same field of endeavor, teaches the processing circuitry is further to receive semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK (¶80 & Fig. 10 & ¶83, Li discloses receiving, by a user equipment (UE) prior to reception of a downlink control information 1023, scheduling information indicating a second uplink (UL) channel for transmission of semi-static HARQ-ACK where the second UL channel is associated with a second priority 1032).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 7 of the ‘347 Patent by requiring that the processing circuitry is further to receive semi persistent scheduling (SPS) configuration information to indicate a priority level of an SPS HARQ-ACK as taught by Li because preventing the transmission of overlapping control channels improves the operation of the UE (Li, Abstract).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 31.
Regarding Claim 31, Claim 1 and Claim 7 of the ‘347 Patent in view of Li discloses the apparatus of claim 30.
However, Claim 1 and Claim 7 of the ‘347 Patent does not disclose the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH) transmission.
Li, a prior art in the same field of endeavor, further teaches the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH) transmission (¶80 & Fig. 10 & ¶83, Li discloses that the second UL channel corresponding to the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 7 of the ‘347 Patent by requiring that the SPS HARQ-ACK is associated with a physical uplink control channel (PUCCH) transmission as taught by Li because preventing the transmission of overlapping control channels improves the operation of the UE (Li, Abstract).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 32.
Claims 25, 32, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, and 10 of U.S. Patent No. 11381346 in view of Li2. 
Regarding Claim 32, Claim 1 and Claim 7 of the ‘347 Patent discloses the apparatus of claim 28.
However, Claim 1 and Claim 7 of the ‘347 Patent does not disclose the processing circuitry is further to receive scheduling request (SR) configuration information that includes an indication of a priority associated with the SR.
Li2, a prior art reference in the same field of endeavor, teaches the processing circuitry is further to receive scheduling request (SR) configuration information that includes an indication of a priority associated with the SR (¶112 & Fig. 4 (435) & ¶123, Li2 discloses receiving, by a user equipment (UE) from a base station (BS), a scheduling request (SR) parameter which may indicate a priority of the SR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 7 of the ‘347 Patent by requiring that the processing circuitry is further to receive scheduling request (SR) configuration information that includes an indication of a priority associated with the SR as taught by Li2 because wireless communications systems with high reliability and low latency requirements are improved by enabling the transmission of scheduling requests (SRs) more frequently (Li, Abstract).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 33.
Regarding Claim 38, Claim 1 and Claim 7 of the ‘347 Patent discloses the one or more computer-readable media of claim 21.
However, Claim 1 and Claim 7 of the ‘347 Patent does not disclose the media further stores instructions to: determine scheduling request (SR) configuration information that includes an indication of a priority associated with the SR; and encode, for transmission to the UE, an SR configuration message that includes the SR configuration information.
Li2, a prior art reference in the same field of endeavor, teaches the media further stores instructions to: 
determine scheduling request (SR) configuration information that includes an indication of a priority associated with the SR (¶112 & Fig. 4 (435) & ¶123, Li2 discloses determining, by a base station (BS), a priority of the SR); and 
encode, for transmission to the UE, an SR configuration message that includes the SR configuration information (¶112 & Fig. 4 (435) & ¶123, Li2 discloses transmitting, to a user equipment (UE) from the BS, a scheduling request (SR) parameter which may indicate a priority of the SR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 7 of the ‘347 Patent by determin[ing] scheduling request (SR) configuration information that includes an indication of a priority associated with the SR and encod[ing], for transmission to the UE, an SR configuration message that includes the SR configuration information as taught by Li2 because wireless communications systems with high reliability and low latency requirements are improved by enabling the transmission of scheduling requests (SRs) more frequently (Li2, Abstract).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474